IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,170


EX PARTE LORNELL L. MILLER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER F94-39802-QJ IN THE CRIMINAL DISTRICT COURT NO. 3
DALLAS COUNTY



Per curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Article 11.07, Texas Code of Criminal Procedure.  Applicant was
convicted of the felony offense of murder, and punishment was assessed at confinement for
fifty years.  Applicant appealed, and his conviction was affirmed.  Miller v. State, No. 04-95-00327-CR (Tex. App. -- San Antonio, delivered March 5, 1997, no pet.).
	Applicant contends that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that his
conviction had been affirmed or that he could seek discretionary review pro se.  The trial
court, based upon the record, recommended that relief be granted.  The record supports that
recommendation.
	Accordingly, habeas corpus relief is granted, and Applicant is granted leave to file an
out-of-time petition for discretionary review from his conviction in cause number F94-39802-QJ from the Criminal District Court No. 3 of Dallas County.  Applicant is ordered
returned to the point at which he can file a meaningful petition for discretionary review.  For
purposes of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if
the Court of Appeals' decision had been rendered on the day the mandate of this Court
issues.  We hold that should Applicant desire to seek discretionary review, he must take
affirmative steps to see that his petition is filed in the Court of Appeals within thirty days of
the date the mandate of this Court has issued.
 
DELIVERED: May 18, 2005
DO NOT PUBLISH